In a negligence action to recover damages for personal and property injuries, defendant appeals from a judgment of the Supreme Court, Richmond County, entered February 2, 1971, in favor of plaintiffs after a nonjury trial. Judgment modified, on the facts, by reducing the principal recovery granted therein to plaintiff Ann Janis from $17,500 to $12,500 and accordingly reducing her total recovery (including costs as taxed) to $12,720.40. As so modified, judg*840ment affirmed, without costs. In our opinion, the award to plaintiff Ann Janis for her personal injuries was excessive to the extent indicated herein. Munder, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.